Citation Nr: 0525031	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-07 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran evidently had active military service from 
September 1980 to November 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  At that time, the RO, in pertinent 
part, granted service connection for bilateral hearing loss, 
awarded a noncompensable disability evaluation, and also 
granted service connection for left and right knee strain, 
assigning 10 percent disability ratings.  The veteran 
perfected an appeal as to the evaluations assigned for his 
service-connected disabilities.  Thereafter, in an April 2004 
rating decision, the RO assigned 30 and 20 percent ratings to 
his right and left knee disabilities, respectively.  In an 
April 2004 signed statement, the veteran said he agreed with 
these findings and did not wish to pursue his appeal any 
further as to those conditions.  As the veteran has withdrawn 
his appeal as to the matter of increased ratings for his 
service-connected knee disabilities, the Board will confine 
its consideration to the issue as set forth on the first page 
of the present decision.  See 38 C.F.R. § 20.204 (2004).

In August 2005, the veteran, sitting at the RO, testified at 
a hearing via video-conference with the undersigned Veterans 
Law Judge, sitting at the Board's central office in 
Washington, D.C.


FINDINGS OF FACT

1.  VA audiological examination in August 2002 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 42 decibels in the veteran's service-connected 
left ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.  Pure tone thresholds 
averaged 35 decibels in his service-connected right ear, with 
speech recognition of 96 percent, corresponding to Level I 
hearing.

2.  VA audiological examination in August 2004 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 37 decibels in the veteran's service-connected 
left ear, with speech recognition of 94 percent, 
corresponding to Level I hearing.  Pure tone thresholds 
averaged 36 decibels in his service-connected right ear, with 
speech recognition of 92 percent, corresponding to Level I 
hearing.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.85-4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 2002, the RO received the veteran's original claim 
for disability benefits.  In August 2002, VA arranged for the 
veteran to undergo a private audiological evaluation.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
5
60
65
LEFT
        
         
5
10
80
75

The veteran had a pure tone average of 42 decibels in his 
left ear and 35 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 96 
percent in the right and left ears.  The diagnoses were 
moderately severe to severe high frequency hearing loss in 
the right ear and moderately severe high frequency hearing 
loss in the left ear.  The examiner noted that the veteran 
had no complaints that loud voices or high pitched voices 
bothered him, only that the high pitched voices were 
difficult to hear.

VA medical records indicate that the veteran again underwent 
audiological evaluation in August 2004.  The examination 
report indicates that the veteran complained of difficulty 
hearing his students, in background noise, and on the 
telephone.  The veteran said he was told he had a bone spur 
in the right ear and it was noted that otoscopy indicated 
there might be one in the left ear.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
10
65
65
LEFT
        
       
10
10
60
70

The veteran had a pure tone average of 37 decibels in his 
left ear and 36 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 94 
percent in his left ear and 92 percent in his right ear.  
Category I hearing in both ears was noted.  Medical follow up 
was recommended.

During his August 2005 Board hearing, and in written 
statements in support of his claim, the veteran has indicated 
that he worked as a junior ROTC instructor at a local high 
school.  He says he has difficulty hearing his students 
talking, which he described as a "hassle".  He further 
asserts that he wears hearing aids, and has difficulty 
hearing high pitched sounds such as a telephone ringing.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.  

In a July 2002 letter, the RO advised the veteran of the VCAA 
and its effect on his claim.  In a December 2002 letter, the 
RO advised the veteran of the action taken on his claim and 
his appellate rights.  In his notice of disagreement filed in 
November 2003, the veteran contended essentially that his 
service-connected bilateral hearing loss was hindering his 
work as a high school teacher.  His basis for that assertion 
was that his hearing loss affected his ability to hear high-
pitched voices.  He reiterated this argument in his 
substantive appeal, on VA Form 9, dated in March 2004.

The RO issued a detailed February 2004 statement of the case 
(SOC) and April, July, and September 2004 supplemental 
statements of the case (SSOCs), in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations, including those regarding the evaluation of 
bilateral hearing loss.  

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
a compensable evaluation for bilateral hearing loss.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the February 2004 SOC contained pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based on the average impairment of 
earning capacity resulting from each disability.  The 
percentage ratings for each diagnostic code, as set forth in 
the VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4 (2004), represent the average impairment of 
earning capacity resulting from disability.  

The Board notes that the December 2002 rating decision 
granted service connection and the currently assigned 
noncompensable percent disability evaluation.  In November 
2003, the RO received the veteran's notice of disagreement 
with the disability evaluation awarded to his service-
connected bilateral hearing loss.  The Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran's oral and written statements regarding the 
effect that his service-connected bilateral hearing loss has 
had on his life have been duly noted by the Board.  In 
evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2004)).  The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO in July 2002, so the new regulations are 
for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.  

The results of the August 2002 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 35 decibels with speech recognition of 96 
percent, and an average of 42 decibels with speech 
recognition of 96 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level I, thus 
corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The results of the August 2004 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 36 decibels with speech recognition of 92 
percent, and an average of 37 decibels with speech 
recognition of 94 percent in the left ear.  As above, 
evaluating these test scores based upon Table VI, found at 38 
C.F.R. § 4.85, reflects that the veteran's right ear hearing 
acuity was at Level I and his left ear hearing acuity was at 
Level I.  Evaluating these test scores based upon Table VI, 
found at 38 C.F.R. § 4.85, reflects that the veteran's right 
ear hearing acuity was at Level I and his left ear hearing 
acuity was at Level I, which corresponds to the 
noncompensable evaluation currently assigned.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI and VII of 38 C.F.R. § 
4.85 results in a noncompensable rating for the service-
connected bilateral hearing loss.  We appreciate the 
veteran's concern that he is unable to hear high pitched 
sounds, such as a telephone ringing, or softly spoken 
conversation, including when there is background noise, but 
no specific compensation is provided based upon such 
inability.  Our sympathy is with the veteran, and we trust 
that he will continue to utilize the VA-provided hearing aids 
to ameliorate his hearing difficulty.  

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of an increased (compensable) 
initial rating for the service-connected bilateral hearing 
loss.  The preponderance of the objective medical evidence is 
clearly against the claim.  38 U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, there was been no 
evidence submitted to show that the bilateral hearing loss 
disability, alone, has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bilateral hearing loss, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


